Citation Nr: 0519325	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board.  A transcript of the hearing is in the 
record. 

In August 2003, when the appeal was first before the Board, 
the Board remanded the matter for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and further 
evidentiary development, including VA orthopedic and 
neurological examinations, and readjudication of the claim in 
light of the changes in the rating criteria applicable to 
disabilities of the spine discussed below.  As the requested 
development has been completed, the Board will now decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The findings associated with degenerative disc disease of the 
lumbar spine, including normal posture and gait, minimal 
abnormalities by X-ray, and limitation of motion with pain, 
reflecting moderate rather than severe impairment without 
incapacitating episodes as defined by the rating criteria or 
neurologic manifestations. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  

VA provided the veteran with VCAA notice by letter in May 
2004, following the September 2001 adjudication of his claim.  
The VCAA notice informed the veteran that VA would obtain VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf.  He was given one year to respond.  He 
was also notified to provide any evidence in his possession 
that pertained to the claim. 
In addition, in the September 2002 statement of the case and 
in the April 2005 supplemental statement of the case, the 
veteran was on notice of the criteria for a rating higher 
than 20 percent for his disability and he was told that his 
disability was not so severe as to warrant a higher rating.  
Moreover, the veteran argued that his disability had worsened 
in his October 2002 substantive appeal and in a June 2004 
statement.  From these documents, a reasonable person could 
be expected to understand that the evidence needed to 
substantiate the claim for increase was evidence of a 
worsening condition and the veteran evidenced an actual 
knowledge of the requirement to support his claim with 
evidence of a worsening condition. 

Regarding the timing of the notice, since the VCAA-notice 
came long after the initial adjudication of the claim, it did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action of the RO described 
above, cured the error in the timing of the notice because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did. Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Applicable Rating Principles

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, where, as here, an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The criteria for evaluating degenerative disc disease (DDD) 
or intervertebral disc syndrome under Diagnostic Code (DC) 
5293 have changed twice, including a renumbering of the 
Diagnostic Code, since the veteran filed his claim for 
increase in June 2000.  For the sake of consistency and as 
the terms are equivalent in meaning, the Board will use the 
term degenerative disc disease although the criteria in the 
applicable diagnostic codes refers to intervertebral disc 
syndrome. 

The criteria for DC 5293 in effect prior to September 23, 
2002, (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria).  On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of DC 5293 to DC 5243 (hereinafter 
the new or current criteria). 

Under the old criteria, the criteria for a 20 percent rating 
were moderate DDD with recurring attacks.  The criteria for 
the next higher rating, 40 percent, were severe DDD with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the interim criteria, where a spine disorder may have 
affected a nerve, the disability could be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating could be rated on the basis of 
the total duration of incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5293 (2003).  Note 1 to the interim criteria 
provided that an incapacitating episode was a period of acute 
signs and symptoms due to DDD that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
2 to the interim criteria stated that chronic orthopedic and 
neurologic manifestations meant orthopedic and neurologic 
signs and symptoms resulting from DDD that were present 
constantly, or nearly so.  Under the interim criteria, the 
criterion for the next higher rating based on limitation of 
motion of the lumbar spine was severe limitation under DC 
5292.  

Under the new criteria, the rating for DDD on the basis of 
the total duration of incapacitating episodes or by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations remained the same.  The primary change was a 
new general rating formula for evaluating orthopedic 
manifestations.  Under the new criteria, DC 5293 was 
renumbered as DC 5243.  38 C.F.R. § 4.71a, DC 5243 (2004).  
Under the general rating formula, the criterion for the next 
higher rating based on limitation of motion of the lumbar 
spine is flexion to 30 degrees. 

When amended regulations expressly state an effective date, 
as in this case, the new regulation cannot be applied prior 
to the stated effective date, but the prior version may be 
applied, if more favorable, to the periods before and after 
the change.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-
2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment due to pain, during times when the symptoms are 
most prevalent ("flare-ups"), weakness, or fatigue.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Factual Background

VA records, dated in March and December 2000, disclose that 
the veteran complained of back pain.  When he was seen in 
December 2000, he had full range of motion of the back.

On VA examination in May 2001, the veteran described 
recurring attacks of moderate pain in his lower back and 
complained of pain, weakness, fatigue, stiffness, and lack of 
endurance.  Daily exacerbations caused by overuse of the legs 
and sitting were relieved by bed rest, exercise, and 
ibuprofen.  The veteran could not perform some activities of 
daily living due to low back pain, especially during flare-
ups.  On examination, posture and gait were normal, with 
standing and walking limited due to back pain.  There was no 
evidence of radiation pain on movement, muscle spasm, or 
tenderness, and the straight leg raising test was negative 
bilaterally.  There was some evidence of painful motion and 
muscle spasm in the lumbar spine, but no weakness or 
tenderness.  The straight leg test was positive at 75 degrees 
bilaterally.  Range of motion of the lumbar spine was flexion 
to 95 degrees with pain at that degree, extension 35 degrees, 
right and left lateral to 40 degrees, right and left rotation 
to 35 degrees.  Pain was the main factor limiting flexion, 
and there was no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.  On 
neurological examination, motor functions of the lower 
extremities were within normal limits, there was no muscle 
atrophy, and sensations to light touch and pain and deep 
tendon reflexes were within normal limits.  X-rays at this 
time showed minimal osteophytic spurring at T12-L1, and no 
evidence of acute osseous injury.  Vertebral body heights and 
disc spaces were well maintained and bone mineralization was 
within normal limits.

Additional VA records disclose that in April 2002 the veteran 
stated that his back pain was intermittent and that some days 
he was fine and on other days he could not get out of bed.  
In May 2002, it was reported that veteran's back flexion was 
to 90 degrees without pain.  The heel and toe walk produced 
lumbar pain and the paraspinal muscles were tender.  In 
January 2003, a MRI showed no significant central canal 
stenosis, disk protrusion, or disc extrusion in the low back.  
The neurological examination was normal.

In March 2003, the veteran testified that about three or four 
days a week, his back pain made it hard to take a bath, 
dress, and get out of bed.  He stated that he took 800 
milligrams of ibuprofen and uses an analgesic cream for pain.  
The veteran appeared at the hearing in a wheelchair due to 
his back pain and also indicated that he wore a back brace.  
He indicated that doctors had recently prescribed bed rest 
because of back pain.

In March 2003, J.F.W., MD, stated that he submitted the 
veteran's request for a wheelchair because of back pain.

On VA orthopedic examination in June 2004, the veteran 
complained of recurring attacks of severe pain in his low 
back three days a week with fatigue and gait disturbance such 
that he had to get off his feet and lie down.  He stated that 
after he applied an analgesic cream and took medication, he 
felt better.  On examination, the veteran's posture and gait 
were normal, and he was able to walk on his tiptoes and 
heels.  He did not need an assistive device.  There was mild 
discomfort with palpation of the lower lumbar spine and 
paraspinal region, but no exquisite tenderness.  Motor 
strength in the lower extremities was normal, and the 
straight leg test was negative bilaterally.  Range of motion 
of the lumbar spine was to 70 degrees, with significant pain 
beginning around 50 degrees.  Right lateral and left lateral 
flexion were to 40 degrees, and right and left rotation were 
to 30 degrees.  Pain was the main limiting factor to the 
movements of the spine, and there was no additional 
limitation due to fatigue, weakness, lack of endurance, or 
incoordination.  Sensation was intact to light touch in the 
lower back and all lower extremity dermatomes.  Lumbar spine 
X-rays showed minimal arthritic change in the facet joints of 
the lower lumbar spine with no significant decreased disk 
height in the lower lumbar or thoracolumbar spine.  No 
obvious fractures were present, there were minimal 
osteophytic spurring at the thoracolumbar junction with no 
obvious retrolisthesis or spondylolisthesis.  Comparing his 
findings to those discussed in the September 2001 rating 
decision on appeal, the examiner noted a slight reduction in 
range of motion, and found no other significant difference.  
He also noted that the veteran's description of three days 
per week of incapacitating pain requiring rest was reasonable 
in light of the examination findings.

On VA neurological examination in June 2004, range of motion 
was normal with flexion to 90 degrees, extension to 20 
degrees, and lateral flexion to 40 degrees.  Straight leg 
raising was notable only for hamstring tenderness on the 
left.  Strength and tone were normal in both lower 
extremities, including heel and toe walk, and sensory 
perception was normal in both lower extremities.  The 
impression was musculoskeletal back pain with no evidence of 
neurological cause or abnormality.

Medical and insurance documents relating to the veteran's 
July 2004 motor vehicle accident reflect that he sustained 
numerous injuries, including lumbar spine sprain/strain.  

Analysis

Under the old criteria for DC 5293, the veteran would have to 
have severe DDD, including recurring attacks with 
intermittent relief, to warrant the next higher rating, 40 
percent.  However, the medical evidence shows that disability 
was at most moderate as evidenced by findings normal gait and 
posture.  Moreover, the range of motion was close to normal 
on all examinations with flexion generally to 90 degrees and 
lateral flexion to at least 30 degrees.  The only lower 
reading was the 70 degrees of flexion with pain at 50 degrees 
on VA orthopedic examination, which is still more than 50 
percent of the range of motion, and therefore even with 
painful motion it does not approximate or equate to severe 
DDD.  Also X-rays have found only minimal abnormalities, and 
neurological examinations have been normal.  Under these 
circumstances, the veteran's DDD cannot be characterized as 
severe under the old criteria of DC 5293.

As for a higher rating under either the interim or new 
criteria, although the veteran has stated that he suffers 
from episodes that are relieved in part by bed rest, and the 
June 2004 VA orthopedic examiner found such episodes to be 
consistent with the findings on examination, these episodes 
do not meet the definition of "incapacitating episodes" in 
the interim and new criteria.  Such incapacitating episodes 
must require bed rest prescribed by a physician and treatment 
by a physician, and, notwithstanding the veteran's hearing 
testimony, there is no record the bed rest prescribed by a 
physician or treatment by a physician during these weekly 
episodes.

Because the incapacitating episodes do not meet the regulator 
definition, a rating based on the episodes as described by 
the veteran is not warranted.  As for combining the 
orthopedic and neurological findings, no neurologic deficits 
have been documented as evidenced by the findings on VA 
examinations in 2001 and 2004, as well as by documentation in 
January 2003.  

Although the veteran experienced pain on motion, the most 
restrictive finding of 70 degrees flexion with pain at 50 
degrees does not approximate or equate to severe limitation 
of motion under the interim criteria, Diagnostic Code 5292, 
or to flexion of 30 degrees under the general rating formula 
of the new criteria, which is the criteria for the next 
higher rating based on limitation of motion or orthopedic 
manifestations. 

Moreover, although the veteran complained of symptoms such as 
weakness, fatigue, and lack of endurance during flare-ups, 
both the May 2001 and June 2004 examinations found that there 
was no additional limitation of motion due to fatigue, 
weakness, lack of endurance, or incoordination.  

Finally, the veteran's disability picture is not so unusual 
or exceptional that it renders impractical the application of 
the regular schedular standards and referral to the Under 
Secretary of Benefits for an extra-schedular rating is not 
warranted.  
38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 20 percent for degenerative disc disease 
of the lumbar spine is denied.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


